                                                      Case 3:19-cv-00520-MMD-CLB Document 36 Filed 04/20/20 Page 1 of 2



                                                  1   Janine C. Prupas, Bar No. 9156
                                                      Kiah D. Beverly-Graham, Bar No. 11916
                                                  2
                                                      SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  5
                                                      Email: jprupas@swlaw.com
                                                  6

                                                  7           kbeverly@swlaw.com
                                                                               UNITED STATES DISTRICT COURT
                                                  8   Attorneys for Defendants        DISTRICT OF NEVADA
                                                      RNO Exhibitions, LLC and Vincent Webb
                                                  9

                                                 10   DOUGLAS CODER & LINDA CODER
                                                      FAMILY LLLP,                                       Case No.    3:19-cv-00520-MMD-CLB
                                                 11
                                                                            Plaintiffs,
                                                 12
                                                      v.                                                 STIPULATION AND ORDER FOR
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13                                                      FILING OF PLAINTIFF’S FIRST
                  Reno, Nevada 89501




                                                      RNO EXHIBITIONS, LLC, a Nevada limited             AMENDED COMPLAINT AND
                     LAW OFFICES

                      775-785-5440




                                                 14   liability company; and VINCENT WEBB, an            WITHDRAWAL OF DEFENDANT’S
                          L.L.P.




                                                      individual,                                        PENDING MOTION TO DISMISS
                                                 15
                                                                            Defendants.                  (FIRST REQUEST)
                                                 16

                                                 17

                                                 18          Plaintiff Douglas Coder & Linda Coder Family LLLP and Defendants RNO Exhibitions,

                                                 19   LLC and Vincent Webb, hereby stipulate and agree as follows:

                                                 20              1. Plaintiff may file its proposed First Amended Complaint (the “FAC”) in the form

                                                 21   annexed as Exhibit 1 to its Motion for Leave to Amend Its Complaint, dated January 7, 2020

                                                 22   (ECF No. 29) (the “Motion to Amend”).

                                                 23              2. The Motion to Amend is withdrawn as moot.

                                                 24              3. Defendants may answer Plaintiff’s FAC, or otherwise move, within 30 days of the

                                                 25   filing of the FAC.

                                                 26              4. Upon the filing of the FAC, Defendants’ Motion to Dismiss and Motion for a

                                                 27   More Definite Statement, dated October 9, 2019 (ECF No. 10) will be withdrawn as moot,

                                                 28   without prejudice to Defendants’ right to file a new Motion to Dismiss and/or Motion for a More
                                                      Case 3:19-cv-00520-MMD-CLB Document 36 Filed 04/20/20 Page 2 of 2



                                                  1   Definite Statement against the FAC or any subsequent pleading.
                                                  2          This is the first request for the relief sought herein, and it is not made for any improper or
                                                  3   dilatory purpose. The parties agree that no party will be prejudiced by the relief sought herein.
                                                  4

                                                  5   Dated this 17th day of April, 2020.                   Dated this 17th day of April, 2020.
                                                  6
                                                          KAEMPFER CROWELL                                    SNELL & WILMER L.L.P.
                                                  7

                                                  8
                                                      By: /s/ Alex J. Flangas_________                   By: /s/ Kiah D. Beverly-Graham
                                                  9      Alex J. Flangas, No. 664                            Janine C. Prupas, No. 9156
                                                         50 West Liberty Street, Suite 700                   Kiah D. Beverly-Graham, No. 11916
                                                 10      Reno, Nevada 89501                                  50 West Liberty Street, Suite 510
                                                                                                             Reno, Nevada 89501
                                                 11      Attorneys for Plaintiff
                                                         Douglas Coder & Linda Coder                          Attorneys for Defendants
                                                 12      Family LLLP                                          RNO Exhibitions, LLC and Vincent Webb
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                             IT IS SO ORDERED.
                                                 15
                                                                                                            _______________________________
                                                 16                                                         U.S. DISTRICT COURT JUDGE
                                                                                                                     April 20, 2020
                                                                                                            DATED: _______________________
                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -2-
